UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA

VS.

JEROME ROBERTS,
a/k/a “Righteous,”
a/k/a “Lee,”

DAVID ANTONIO,
a/k/a “Papi,”

a/k/a “Pop,”
a/k/a “Victor Arias,”
a/k/a “Santiago Ramirez,’

OMAR COUNCIL,

a/k/a “Stacks,”

a/k/a “O,”

a/k/a “Y-O,”

a/k/a “Snow,”
BRIAN PHELPS,

a/k/a “B,”

a/k/a “B-Money,”

TIMOTHY WIMBUSH,
a/k/a “Young Money,”

TAQUAN WILLIAMS,
a/k/a “Trip,”

JUBRI WEST,

DENNIS CHESTON, JR.,
a/k/a “Beans,” and

WAYNE K. BUSH

9

 

-0]
Criminal No. 19-134 (FLW)

CONTINUANCE ORDER

 

This matter having come before the Court on the joint application of

Craig Carpenito, United States Attorney for the District of New Jersey

(by J. Brendan Day and Alexander Ramey, Assistant U.S. Attorney), and

defendant Taquan Williams (by Edward F. Borden, Jr., Esq.) for an order

granting a continuance of the proceedings in the above-captioned matter
through February 20, 2020; and two continuances having previously been
granted by the Court; and the defendant being aware that he has the right to a
trial within seventy (70) days of the indictment filed in this case, pursuant to
Title 18, United States Code, Section 3161(c)(1), and the defendant having
waived such right and consented to the continuance, and for good cause shown,

IT IS THE FINDING OF THIS COURT that this action should be continued
for the following reasons:

(1) The parties would like additional time to continue discussing a plea
agreement, which would render a trial as to this defendant unnecessary;

(2) The defendant and his counsel require time to review discovery, which
will be extensive in this case, and prepare and file appropriate motions, and
otherwise prepare for trial; and

(3) Pursuant to Title 18, United States Code, Section 3161(h)(7), the ends
of justice served by granting the continuance outweigh the best interest of the
public and the defendant in a speedy trial.

IT IS, therefore, on thise/f ie of November, 2019,

ORDERED that this action be, and it hereby is, continued through
February 20, 2020; and it is further

ORDERED that the period from the date this Order is signed through
February 20, 2020 shall be excludable in computing time under the Speedy

Trial Act of 1974.
C pHf wep ___
HON FREDA L. WOLFSON
United States District Judge

Form and entry consented to:

Edward F. Borden, Jr., Hsq.
Counsel for Defendant

T

aquan Williams
Defe

 
  
 
 

Alexander Ramey
AssjStant U.S. Attorneys
